UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------x
                                     :
THE ROMAN CATHOLIC DIOCESE OF        :
BROOKLYN, NEW YORK,                  :
                                                                     No. 1:20-cv-4844
                                     :
                   Plaintiff,        :
                                                                [PROPOSED] ORDER
                                     :
        v.                                                    TO SHOW CAUSE FOR A
                                     :
                                                            PRELIMINARY INJUNCTION
GOVERNOR ANDREW M. CUOMO in his      :
                                                                 AND TEMPORARY
official capacity,                   :
                                                               RESTRAINING ORDER
                                     :
                   Defendant.        :
                                     :
-------------------------------------x


          Upon the accompanying Plaintiff’s Memorandum of Law in Support of its Application

for a Temporary Restraining Order and Preliminary Injunction dated October 8, 2020; the

Declaration of Bishop Raymond F. Chappetto, sworn to on the 8th day of October, 2020,

together with the exhibit(s) annexed thereto; the Declaration of Joseph J. Esposito, sworn to on

the 8th day of October, 2020, together with the exhibit(s) annexed thereto; the Declaration of

Randy M. Mastro, sworn to on the 8th day of October, 2020, together with the exhibit(s) annexed

thereto; and upon all the pleadings and other papers filed in this action; and the Court, having

reviewed the Memorandum of Law, supporting Declarations and exhibits submitted therewith,

and having found sufficient reason being alleged and good cause appearing therefore, it is

hereby:

          ORDERED that Defendant Governor Andrew M. Cuomo, through his attorneys, show

cause before this Court, at Room ___, 225 Cadman Plaza East, in the City and County of

Brooklyn and State of New York, on the ___ day of ___________, 2020, at ______ o’clock in

the ______ thereof, or as soon thereafter as counsel may be heard, why an order should not be

issued, pursuant to Rule 65 of the Federal Rules of Civil Procedure, preliminarily enjoining
Defendant, his representatives and agents, and all persons acting in concert or in participation

with him, or having notice, from enforcing the 10- and 25-person maximum attendance

restrictions in designated “red” and “orange” zones, respectively, imposed by the Governor’s

recent executive order, as applied to Catholic churches in those zones, until such time as the

Court resolves Plaintiff’s application for relief in this case; and it is further

        ORDERED that, pending the Court’s resolution of Plaintiff’s motion for a preliminary

injunction, Defendant, his representatives and agents, and all persons acting in concert or in

participation with him, or having notice, shall be temporarily restrained and enjoined from

enforcing the 10- and 25-person maximum attendance restrictions in designated “red” and

“orange” zones, respectively, imposed by the Governor’s recent executive order, as applied to

Catholic churches in those zones; and it is further

        ORDERED that sufficient cause having been shown, service of this Order and all of the

papers submitted in support thereof shall be made on Defendant’s counsel and deemed effective

if it is completed by electronic mail on or before the ____ of October, 2020; and it is further

        ORDERED that Defendant’s answering papers on the motion for a preliminary

injunction, if any, shall be filed with the Clerk of this Court and served upon the attorneys for

Plaintiff via ECF, by no later than ______________, and that any reply by Plaintiff to be filed

and served by ECF by ___________________.



IT IS SO ORDERED


Dated: ________________________                     _____________________________________

Brooklyn, New York                                  United States District Judge, Nicholas G.
                                                    Garaufis




                                                    2
